        Case 4:20-cv-03484 Document 13 Filed on 01/15/21 in TXSD Page 1 of 3


                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

FIESTA MART, LLC.            §
                             §
Plaintiff,                   §
                             §
v.                           §                      Civil Action No. 4:20-cv-03484
                             §
WILLIS OF ILLINOIS, INC. and §
WILLIS TOWERS WATSON US, LLC §
                             §
   Defendants.               §

  DEFENDANTS WILLIS TOWERS WATSON MIDWEST, INC., F/K/A WILLIS OF
ILLINOIS, INC. AND WILLIS TOWERS WATSON US LLC’S RESPONSE TO ORDER
                 TO SHOW CAUSE CONCERNING REMOVAL

         Defendants Willis Towers Watson Midwest, Inc., f/k/a Willis of Illinois, Inc. and Willis

Towers Watson US LLC (collectively, “Willis”), by and through the undersigned counsel, hereby

file this response to the Court’s January 7, 2021 Order to Show Cause Concerning Removal (Dkt.

6), stating as follows:

         1.     Willis first received a copy of the state court action complaint on September 10,

2020.

         2.     Willis was served with a copy of the state court action complaint and summons on

September 14, 2020.

         3.     Willis understands that Fiesta Mart, LLC is a citizen of the state of Texas.

         4.     Although the complaint does not identify a specific amount that Plaintiff is seeking

to recover, Plaintiff alleges that “Willis’ breach of contract has resulted in millions of dollars in

losses for Fiesta Mart.” This amount exceeds $75,000, as required under 28 U.S.C. §1332(a).

         5.     N/A. Willis filed its Notice of Removal on October 9, 2020, within 30 days upon

first receiving a copy of the state court action complaint.

         6.     N/A. See Response to No. 5.
      Case 4:20-cv-03484 Document 13 Filed on 01/15/21 in TXSD Page 2 of 3


       7.      None.

       8.      Willis Towers Watson US LLC is a limited liability company organized under the

laws of Delaware and has its principal place of business at 800 N. Glebe Road, Arlington,

Virginia 22203. Willis Towers Watson US LLC’s sole shareholder is Towers Watson Delaware

Holdings LLC, a Delaware limited liability company with its principal place of business in

Virginia. Towers Watson Delaware Holdings LLC’s sole shareholder is WTW Delaware Holdings

LLC, a Delaware limited liability company with its principal place of business in Delaware. WTW

Delaware Holdings LLC’s sole shareholder is Willis US Holding Company, LLC, a Delaware

limited liability company with its principal place of business in Delaware. Willis US Holding

Company, LLC’s sole shareholder is Willis North America Inc., a company incorporated under

the laws of Delaware and with its principal place of business in New York. Willis is thus a citizen

of Delaware, Virginia, and New York for diversity jurisdiction purposes.

       Defendant Willis Towers Watson Midwest, Inc., f/k/a Willis of Illinois, Inc., is a

corporation organized under the laws of Illinois, and has a principal place of business at 233 S.

Wacker Drive, Suite 2000, Chicago, IL 60606. It is thus a citizen of Illinois for diversity

jurisdiction purposes.

       Plaintiff Fiesta Mart, LLC is a Texas Limited Liability Company with its principal place

of business in Houston, Texas. Fiesta Mart, LLC is owned 100% by Fiesta Mart Holdings, LLC,

which is 100% owned by Fiesta Mart Investments, LLC, which is jointly owned by Fiesta Investors

LLC, Fiesta Investors Holdings LLC, and Bodega Latina Corporation. Fiesta Investors LLC and

Fiesta Investor Holdings LLC are also owned by Bodega Latina Corporation. All of these entities

other than Fiesta Mart, LLC are Delaware LLCs, or in the case of Bodega Latina, a Delaware

Corporation.
     Case 4:20-cv-03484 Document 13 Filed on 01/15/21 in TXSD Page 3 of 3


                                             Respectfully submitted,

                                             MARTIN, DISIERE, JEFFERSON & WISDOM, L.L.P.

                                             By:      /s/ Christopher W. Martin
                                                   Christopher W. Martin
                                                   State Bar No. 13057620
                                                   Federal Bar No. 13515
                                                   E-Mail: martin@mdjwlaw.com
                                                   808 Travis, Suite 1100
                                                   Houston, TX 77002
                                                   713-632-1701
                                                   713-222-0101 (fax)

                                                   and

                                                   Edward J. Baines (admitted pro hac vice)
                                                   Federal Bar No 06776 (Maryland)
                                                   E-Mail: ted.baines@saul.com
                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                   500 E. Pratt Street, 8th Floor
                                                   Baltimore, MD 21202
                                                   (410) 303-8831
                                                   (410) 332-8862 (fax)

                                                   and

                                                   Kyra A. Smerkanich (admitted pro hac vice)
                                                   Pennsylvania Bar No. 317154
                                                   District of Columbia Bar No. 1029230
                                                   E-Mail: kyra.smerkanich@saul.com
                                                   SAUL EWING ARNSTEIN & LEHR LLP
                                                   1919 Pennsylvania Avenue, Suite 550
                                                   Washington, DC 20006
                                                   (202) 295-6632
                                                   (202) 337-6065 (fax)

                                                   ATTORNEYS FOR DEFENDANTS
                                                   WILLIS OF ILLINOIS, INC. and
                                                   WILLIS TOWERS WATSON US LLC

                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been mailed,
e-mailed, telecopied or hand delivered to all attorneys of record, in compliance with the FEDERAL
RULES OF CIVIL PROCEDURE, on this the 15th day of January 2021.

                                                     /s/Christopher W. Martin
                                                     Christopher W. Martin
